DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of receiving a hash of the second computational model, wherein the hash of the second computational model is computed using the cryptographic hash function; and in response to determining that the hash of the second computational model matches the hash of the first computational model, storing a record of the first computational determination in a second distributed ledger, wherein the record of the first computational determination identifies the second computational model as being the first computational model and includes the hash of the first computational model.  
The prior art disclosed by Ow et al. teaches an Autonomous Exchange via Entrusted Ledger (AXEL) blockchain which enables users to perform transactions in a private setting while enabling the transaction records thereof to be verified by other network users. The AXEL blockchain can interface with and utilize a distributed database to create an immutable record of each transaction while providing a complete backup of the transactions that occur within the system and on the AXEL blockchain.
The prior art disclosed by Padmanabhan teaches receiving historical data from each of participating nodes on a blockchain; generating a new machine learning model at the host organization by inputting the historical data received from the participating nodes into a neural 
The prior art fails to teach the unique limitations of the instant invention as recited in the claims and reason for allowance above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IZUNNA OKEKE/Primary Examiner, Art Unit 2497